                                                                        Clerk’s
Case 1:17-cv-03570-SJ-RER Document 59 Filed 03/19/21 Page 1 of 1 PageID #: 2721Office
                                                                        Filed Date:

                                                                                                03/19/2021
  UNITED STATES DISTRICT COURT
                                                                                                 U.S. DISTRICT
  EASTERN DISTRICT OF NEW YORK
                                                                                                 COURT
  ---------------------------------------------------------------X
  WELLS FARGO BANK NATIONAL                                                                      EASTERN
  ASSOCIATION,                                                               JUDGMENT            DISTRICT OF
                                                                                                 NEW YORK
                                                                                                 BROOKLYN
                                     Plaintiff,                              17 CV 3570 (SJ) (RER)
                                                                                                 OFFICE
          v.

  366 REALTY LLC et al.
                                     Defendants.
  ---------------------------------------------------------------X
          A Memorandum and Order of the Honorable Sterling Johnson, United States District

 Judge, having been filed on March 16, 2021, granting Plaintiff’s motion for summary judgment;

 and denying Plaintiff’s motion to appoint a receiver; it is

         ORDERED and ADJUDGED that Plaintiff’s motion for summary judgment is granted;

 and that Plaintiff’s motion to appoint a receiver is denied.

 Dated: Brooklyn, New York                                            Douglas C. Palmer
        March 17, 2021                                                Clerk of Court

                                                                By:    /s/Jalitza Poveda
                                                                       Deputy Clerk
